Citation Nr: 1011060	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease.

5.  Entitlement to service connection for peripheral 
neuropathy.

6. Entitlement to service connection for heart disease.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include on a secondary basis.

9.  Entitlement to service connection for thyroid disease.

10.  Entitlement to service connection for gout, to include 
on a secondary basis.

11.  Entitlement to service connection for kidney disease.

12.  Entitlement to service connection for a mental disorder, 
including depression.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1967.  His awards and decorations include the Purple Heart 
Medal and the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Nashville, Tennessee regional office (RO) of the Department 
of Veterans Affairs (VA).   The rating decision denied the 
Veteran's claims.

In January 2010, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge sitting in Nashville, Tennessee.  A 
transcript of that hearing has been associated with the 
claims file.

Additional medical records were added to the claims file 
after the May 2008 statement of the case, however remand is 
not necessary because the Veteran submitted a written waiver 
of RO consideration of this evidence.  See 38 C.F.R. § 
20.1304 (2009).

Although the matter of entitlement to service connection for 
a mental disorder, including depression, was developed and 
certified for review as a claim for service connection for 
depression, recent case law mandates that in appropriate 
cases, VA consider such claims more broadly.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding claimant seeking 
service connection for psychiatric disability who has no 
special medical expertise is not competent to provide 
diagnosis requiring application of medical expertise to 
facts, which include claimant's description of history and 
symptoms, and VA should therefore construe claim for service 
connection for psychiatric disability based on reasonable 
expectations of non-expert claimant).   The issue is 
therefore recharacterized as on the title page. 

The following issues are addressed in the REMAND portion of 
the decision below: whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for hypertension; and entitlement to service 
connection for peripheral neuropathy, heart disease, GERD, 
thyroid disease, gout (include on a secondary basis), kidney 
disease, and a mental disorder (to include depression).  
These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In January 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that he wished to withdraw the appeal of his 
application to reopen the claim of entitlement to service 
connection for bilateral hearing loss.

2.  In February 2003, the RO declined to reopen the Veteran's 
claim of entitlement to service connection for peripheral 
neuropathy and he did not timely appeal this rating decision.

3.  Evidence received since the February 2003 rating decision 
raises a reasonable possibility of substantiating the claim 
for peripheral neuropathy.  

4.  In September 2005, the RO declined to reopen the 
Veteran's claims of entitlement to service connection for 
heart disease and he did not timely appeal this rating 
decision.

5.  Evidence received since the September 2005 rating 
decision raises a reasonable possibility of substantiating 
the claim for heart disease.

6.  The Veteran has a diagnosis of PTSD.

7.  The Veteran has PTSD as a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal as to 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The February 2003 rating decision which denied 
entitlement to service connection for peripheral neuropathy 
is final.  38 U.S.C. § 7105 (West 2009); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

3.  Evidence received since the February 2003 rating decision 
is new and material with respect to the issue of service 
connection for peripheral neuropathy.  38 U.S.C.A. § 5108 
(West 2009); 38 C.F.R. § 3.156 (2009). 

4.  The September 2005 rating decision which denied 
entitlement to service connection for heart disease is final.  
38 U.S.C. § 7105 (West 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

5.  Evidence received since the September 2005 rating 
decision is new and material with respect to the issue of 
service connection for heart disease.  38 U.S.C.A. § 5108 
(West 2009); 38 C.F.R. § 3.156 (2009).

6.  The criteria for the establishment of service connection 
for PTSD have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes the ability to dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  38 U.S.C.A. § 7105 
(West 2002).  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  In the present case, 
the Veteran, by a statement dated January 2010, has withdrawn 
the appeal on the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for bilateral hearing loss.  As such, 
there remain no allegations of errors of fact or law for 
appellate consideration and the Board does not have 
jurisdiction to review that claim on appeal and it is 
dismissed.

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  VA must inform a claimant about the information and 
evidence not of record that is necessary to substantiate the 
claims, the information and evidence that VA will seek to 
provide, and the information and evidence that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in July 2007, satisfying the timing 
requirements of Pelegrini. 

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court of Appeals for Veterans 
Claims (Court) held that VCAA notice requirements also apply 
to evidence considered in determining the degree of 
disability and effective date of a disability once service 
connection has been established.  

With respect to the matters dealing with the submission of 
new and material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in cases involving the reopening of previously denied 
claims, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and 
identify the bases of the last final denial of the claim.  



The RO's July 2007 letter informed the Veteran of the 
requirements needed to reopen a claim based on new and 
material evidence and the requirements needed to establish 
entitlement to service connection.  In accordance with the 
requirements of VCAA, the letter informed the Veteran what 
evidence and information he was responsible for obtaining and 
the evidence that was considered VA's responsibility to 
obtain.  In accordance with Dingess, the letter also informed 
the Veteran that an appropriate disability rating and 
effective date would be assigned if any of his claims were 
granted.  See 19 Vet. App. 473.  Additional private and VA 
medical records were subsequently added to the claims file.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  The Board observes that the 
Veteran was afforded a VA examination for PTSD in August 
2007.  With respect to the claims to reopen, VA's duty to 
assist the Veteran in the development of his claims is not 
triggered unless and until a claim is reopened.  See 38 
U.S.C.A. § 5103A.

Further, as the claims (to the extent they are) decided 
herein have been granted, any error in the sequence of events 
or content of notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

Claims to Reopen

The Veteran filed a claim of entitlement to service 
connection for peripheral neuropathy in November 2002.  This 
claim was denied in a February 2003 rating decision on the 
basis that there was no evidence of a direct link between the 
Veteran's peripheral neuropathy and service and that, 
although exposure to Agent Orange was conceded, the 
disability was not diagnosed as being acute or subacute to 
allow for service connection on a presumptive basis.  The 
Veteran did not appeal the February 2003 decision.  

In April 2005, the Veteran filed a claim of entitlement to 
service connection for heart disease.  This claim was denied 
in a September 2005 rating decision on the basis that the 
Veteran had not submitted medical evidence showing a 
diagnosis of heart disease.  He did not appeal this decision.

In general, unappealed rating decisions are final.  See 
38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also 
Knightly v. Brown, 6 Vet. App. 200 (1994).

In June 2007, the Veteran filed an application to reopen his 
claims of entitlement to service connection for peripheral 
neuropathy and heart disease.  By a rating decision issued in 
January 2008, the RO denied the Veteran's petition on the 
basis that he had not submitted new and material medical 
evidence since the prior decisions.  The Veteran filed a 
timely notice of disagreement (NOD) in March 2008.

Notwithstanding the RO's January 2008 denial, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed by 
the Board before it may consider the underlying claims on 
their merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence 
to be sufficient to reopen a previously denied claim, it must 
be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1999).

"Material evidence" could be "some new evidence [that] may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  VA may then proceed to the merits of the claim on 
the basis of all of the evidence of record.

Claim to reopen: peripheral neuropathy

The evidence on file at the time of the February 2003 rating 
decision consisted of the Veteran's service treatment records 
and DD-214 as well as private medical records showing a 
diagnosis of tarsal tunnel syndrome in the right lower 
extremity. 

The service treatment records show that the Veteran was 
evaluated as normal during his September 1965 induction 
examination and July 1967 separation examination.  He did 
not, at time of induction or separation, self report any 
nerve issue with his extremities.   

The private medical records reveal that, in April 2002, the 
Veteran sought treatment for pain, numbness, and weakness in 
both legs; the treatment record states that a neurologic 
evaluation did not reveal any evidence of neuropathy and the 
physician noted a probable impression of tarsal tunnel 
syndrome in the right lower extremity.  In May 2002, the 
Veteran received an electrodiagnostic evaluation of his 
condition and informed the examiner that he had been 
experiencing bilateral leg and foot pain with numbness for 
five (5) to six (6) years; the evaluation resulted in a 
diagnosis of mild bilateral tarsal tunnel syndrome without 
acute denervation.

Additional evidence received since February 2003 consists of 
VA treatment records and September 2005 and August 2007 
letters from the Veteran's private physician.  The VA 
treatment records reflect a diagnosis of, and treatment for, 
peripheral vascular disease.

The September 2005 letter from the private physician states 
that the Veteran takes prescription medication for peripheral 
vascular disease.  The August 2007 letter states that he 
experiences "peripheral sensory neuropathy of his lower 
extremities, mimicking peripheral vascular insufficiency."  
The physician further states that the Veteran, while in 
service, "may have experienced relative thiamine deficiency 
intermittently to set the stage for... peripheral sensory 
neuropathy."

Although VA treatment records reveal a diagnosis of (rather 
than peripheral sensory neuropathy) peripheral vascular 
disease associated with a small obstructive anterior tibial 
artery on the left ankle, the private physician stated that 
the Veteran experiences peripheral sensory neuropathy, 
mimicking peripheral vascular disease, related to a vitamin 
deficiency during his active service.  This evidence is new 
and material: the Veteran had not previously provided medical 
evidence of a diagnosis or a medical opinion providing a 
nexus between the diagnoses and his service.  Per Justus, 3 
Vet. App. at 513, this evidence is presumed credible in 
support of a claim to reopen.  As such, these statements 
raise a reasonable possibility of substantiating the claim.  

Therefore, as new and material evidence has been submitted, 
the claim for entitlement to service connection for 
peripheral sensory neuropathy is reopened, and will be 
remanded for the RO to consider whether the Veteran has any 
disability related to the asserted in-service vitamin 
deficiency.  38 C.F.R. § 3.156(a); See Schroeder v. West, 212 
F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (As to VA's duties to develop and 
adjudicate claims under all appropriate theories of 
entitlement); see Bingham v. Principi, 421 F.3d 1346 
(Fed.Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-
313 (2006).        . 



Claim to reopen: heart disease

The evidence on file at the time of the September 2005 rating 
decision consisted of the Veteran's service treatment records 
and DD-214. 

The service treatment records show that the Veteran was 
evaluated as normal during his September 1965 induction 
examination and July 1967 separation examination.  He did 
not, at time of induction or separation, self report any 
history of heart disease and service treatment records are 
silent for any cardiac complaints.  

Additional evidence received since September 2005 consists of 
VA treatment records and letters dated September 2005 and 
August 2007 from the Veteran's private physician.  The VA 
treatment records reflect diagnoses of, and treatment for, 
heart disease.  The records specifically show that the 
Veteran has been diagnosed with atrial fibrillation, non-
ischemic cardiomyopathy (NCIM), and congestive heart failure.

The September 2005 letter from the private physician states 
that the Veteran's heart disabilities began "during the last 
10 years."  The August 2007 letter stated that the Veteran, 
while in service, "may have experienced relative thiamine 
deficiency intermittently to set the stage for 
cardiomyopathy."

VA treatment records reveal diagnoses of multiple forms of 
cardiac disease and the private physician stated that the 
Veteran experiences cardiomyopathy related to a vitamin 
deficiency during his active service.  This evidence is new 
and material: the Veteran had not previously provided medical 
evidence of such diagnoses or a medical opinion providing a 
nexus between the diagnoses and his service.  Per Justus, 3 
Vet. App. at 513, this evidence is presumed credible in 
support of a claim to reopen.  As such, these statements 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for heart disease.  
Therefore, as new and material evidence has been submitted, 
that claim is reopened.  38 C.F.R. § 3.156(a); Combee, above.
.

Service Connection: PTSD

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2009). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which provides that all psychiatric 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV). See 38 C.F.R. § 3.304(f) 
(2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether a veteran engaged in "combat with 
the enemy," as established by official records, including 
recognized military combat citations, or other supportive 
evidence.  If VA determines that the veteran engaged in 
combat with the enemy and an alleged stressor is combat-
related, then the Veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service." See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The record reflects that the Veteran served in Vietnam from 
July 1966 to July 1967 with a Military Occupational Specialty 
(MOS) code of 11C20, Indirect Fire Infantryman.  He received 
the Combat Infantryman's Badge and Purple Heart for wounds 
received in action.  He has described the following stressors 
to various VA treatment providers: seeing mass graves; 
fearing for his life while on guard duty after seeing other 
guards with their throats cut; and being fired upon during a 
November 1966 battle. 

VA treatment records show that the Veteran was evaluated for 
psychiatric disorders in August 2006 and was diagnosed with 
major depressive disorder, but was, in October 2006, 
diagnosed with PTSD.  He was referred to a VA PTSD clinic for 
subsequent treatment.  Treatment notes dated March and April 
2007, reflect his diagnosis as PTSD, combat-related, chronic.  
Based on this history and examination of the Veteran, the 
examiner opined that he did not meet all of the criteria for 
a full diagnosis of PTSD.  However, the examiner noted that 
although the Veteran displayed a "relatively mild 
psychosocial impairment" at that time, it was likely that he 
had "met the criteria for a diagnosis of PTSD in the more 
recent and/or possibly remote past."

The Veteran's private physician stated in an August 2007 
letter that he diagnosed the Veteran as sustaining major 
stresses while in service and began treating him for mental 
illness "more than 15 years ago."

In November 2009, the Veteran received a VA mental status 
examination that included a review of his medical and 
personal histories.  The report reflects that the Veteran 
noted experiencing nightmares and fear when he was awake.  
The examiner provided a diagnosis of PTSD, related to the 
Veteran's service.

The Board finds that the record reflects that the Veteran 
engaged in combat with the enemy and, as such, his statements 
alone are sufficient to find that a stressful event occurred 
in service.  Further, having reviewed the record, 
particularly the November 2009 diagnosis, the Board has 
determined that the criteria for service connection for PTSD 
are met.  Although the 2007 VA examiner stated that the 
Veteran did not, at that time, display a full PTSD symptom 
picture, there is of record a recent, 2009, clinical 
diagnosis of PTSD, which was established by psychological 
assessment. 

The Board will resolve any reasonable doubt in the Veteran's 
favor and conclude that the requirement of a current 
diagnosis of PTSD is met.  See 38 C.F.R. § 3.102.   
Therefore, the Board is granting the claim for entitlement to 
service connection for PTSD.


ORDERS

The claim to reopen the issue of entitlement to service 
connection for peripheral neuropathy is granted.  To this 
extent only, the appeal is allowed.

The claim to reopen the issue of entitlement to service 
connection for heart disease is granted.  To this extent 
only, the appeal is allowed.

The claim of entitlement to service connection for PTSD is 
granted.


REMAND

The Board's review of the claims file reveals that additional 
RO/AMC action on the remaining issues is necessary.

The Veterans Claims Assistance Act of 2000 (VCAA) also 
requires VA to assist claimants with the evidentiary 
development of pending claims.  As part of the duty to 
assist, VA is responsible for gathering all pertinent records 
of VA treatment.  38 U.S.C.A § 5103A(c)(3); see Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in an appellant's claims folder, are in the 
constructive possession of the Board and must be considered).  

The record reflects that the Veteran submitted copies of a 
2009 VA mental disorders evaluation and of a partial November 
2009 treatment note indicating that he is receiving current 
VA treatment for multiple conditions including gout, heart 
disease, thyroid disease, hypertension.  However, the most 
recent VA treatment records associated with the claims file 
are dated June 2007.  The Veteran also has submitted two 
letters (September 2005 and August 2007) from his private 
physician indicating that he received private medical care 
for many conditions, including those for which he is claiming 
entitlement to service connection, for more than 20 years.  
Although these two letters have been associated with the 
claims file, there are no treatment notes of record from the 
Veteran's private primary care physician.  While this case is 
in remand status, the RO should obtain more recent VA 
treatment records and provide the Veteran with a release for 
the identified private medical records.
 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The Board notes that, pending the directed development of the 
Veteran's claims, additional evidence may become associated 
with the record such that VA examination, per McLendon, is 
indicated.  If so, any such examination should be conducted 
while this case is in remand status.

Service connection for a mental disorder, to include 
depression

The record reflects that the Veteran was diagnosed with major 
depressive disorder after a VA psychiatric evaluation in 
August 2006.  April 2007 VA treatment notes show that the 
Veteran was diagnosed with bipolar disorder and tested 
positive on a depression screening.  A June 2007 VA 
examination report reflects that the Veteran described 
experiencing mild to moderate depressive episodes over the 
past year and reported a 1968 suicide attempt; he was 
diagnosed with an anxiety disorder as well as bipolar 
disorder, but the examiner did not provide an opinion as to 
the etiology of either disorder.  A November 2009 VA 
treatment note further reflects that the Veteran described 
feeling depressed in conjunction with memories of his active 
duty service; the examiner provided diagnoses of major 
depressive disorder and an anxiety disorder.  

The letters from the Veteran's private primary care physician 
reflect additional treatment for psychiatric disorders for a 
number of years before he sought treatment from VA.  In a 
September 2005 letter, the physician stated that "anxiety 
and depressive disorder has been characterized as bipolar for 
which he has been stable on medications for the last several 
years."  In an August 2007 letter, the physician stated his 
opinion that the Veteran's combat experiences resulted in 
episodes of "non-suicidal dysthymic depression alternating 
with manic hyperactivities." 

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that a veteran suffered an event, 
injury, or disease in service; and (3) indicates that the 
claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4) (2008); see Charles v. Principi, 16 Vet. App. 370 
(2002).

As noted above, due to the Veteran's combat service, his lay 
testimony as to in-service events is accepted as conclusive 
evidence of their occurrence.  See 38 U.S.C.A. § 1154(b).  
The record reflects that he has current diagnoses of anxiety 
disorder and major depressive disorder and has been 
intermittently diagnosed as having bipolar disorder.  As 
such, an examination is necessary to make a decision on this 
claim, to ascertain whether the Veteran has  psychiatric 
disorder due to active service, apart from PTSD which has 
been service connected as a result of this decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to specifically include 
treatment records from the VAMC Tennessee 
Valley Healthcare System and from his 
private physician, Dr. S.B.  The Veteran 
must be provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must then obtain 
these records and associate them with the 
claims folder.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform him and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.

2. After the above has been completed, 
the RO/AMC must schedule the Veteran 
for a VA mental disorders examination 
at an appropriate facility to determine 
whether the Veteran has any current 
mental health disabilities other than 
PTSD which were caused or aggravated by 
any incident of active military 
service.  The following considerations 
will govern the examination:

a.  The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.  

b.  After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address whether he has 
depression, bipolar disorder, or any 
mental disorder (other than PTSD), 
as the direct result of service, on 
a secondary basis to PTSD, or as the 
result of in-service aggravation, 
beyond the natural progression, of 
any pre-existing condition(s);

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record and citation to any medical 
treatises or other evidence relied 
upon.  A rationale must be provided 
for any findings rendered.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state.  

3.  Thereafter, the RO/AMC must review 
the claims file, ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and take 
any additional development deemed 
necessary.  Such additional development 
must include -if, and only if, indicated 
by the newly developed record (i.e. 
competent evidence that the claimant has 
a current disability and that the 
disability or signs and symptoms thereof 
may be associated with active service)- 
VA examinations at an appropriate 
location to evaluate the Veteran's 
remaining claimed conditions.  If any 
report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (2009) (If 
the findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claims for 
entitlement to service connection.  

a.  With regard to the claim for 
service connection for a mental 
disorder, the RO/AMC must address 
whether the Veteran has any 
psychiatric disorder subject to 
service connection.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) 
(holding claimant seeking service 
connection for psychiatric 
disability who has no special 
medical expertise is not competent 
to provide diagnosis requiring 
application of medical expertise to 
facts, which include claimant's 
description of history and symptoms, 
and VA should therefore construe 
claim for service connection for 
psychiatric disability based on 
reasonable expectations of non-
expert claimant). 

b.  With regard to the Veteran's 
claims of service connection for 
peripheral neuropathy, heart 
disease, GERD, thyroid disease, gout 
and kidney disease, the RO/AMC's 
attention is called to the decisions 
in Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000) and Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(As to VA's duties to develop and 
adjudicate claims under all 
appropriate theories of 
entitlement); see Bingham v. 
Principi, 421 F.3d 1346 (Fed.Cir. 
2005); Roebuck v. Nicholson, 20 Vet. 
App. 307, 312-313 (2006).        

5.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised, again, that the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


